Case 6:13-ap-01443-SY        Doc 112 Filed 03/05/19 Entered 03/05/19 14:31:09                  Desc
                               Main Document Page 1 of 10


 1   Baruch C. Cohen, Esq. (SBN 159455)
     LAW OFFICE OF BARUCH C. COHEN
 2           A Professional Law Corporation
     4929 Wilshire Boulevard, Suite 940                            FILED & ENTERED
 3
     Los Angeles, California 90010
 4   (323) 937-4501        Fax (323) 937-4503                             MAR 05 2019
     e-mail: baruchcohen@baruchcohenesq.com
 5
                                                                     CLERK U.S. BANKRUPTCY COURT
     Attorneys for Plaintiffs Dr. Bruce Taber                        Central District of California
 6   & Maureen Taber                                                 BY Mason      DEPUTY CLERK


 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                                  CENTRAL DISTRICT OF CALIFORNIA
10                                        RIVERSIDE DIVISION
11

12
      In re:                                           Case No. 6:13-bk-25280-SY
13
      CHARLES PERRY COPELAND &                         Chapter 7
14    ARLENE DIANE COPELAND
                                                       Adversary 6:13-ap-01443-SY
15                     Debtors

16    BRUCE TABER & MAUREEN TABER,
                                                       ORDER GRANTING PLAINTIFF’S
17                     Plaintiffs                      MOTION TO DEEM ADMISSIONS
                                                       ADMITTED, TO DEEM DISCOVERY
18    vs.                                              OBJECTIONS WAIVED
19
      CHARLES PERRY COPELAND &                         Hearing held:
20    ARLENE DIANE COPELAND,                           Date: 2-20-2019
                                                       Time: 10:30am
21                     Defendants.                     Courtroom: 302
                                                       Place: 3420 Twelfth Street
22                                                            Riverside CA 92501
23

24             The hearing on plaintiffs Bruce Taber & Maureen Taber’s (“Plaintiffs”) Motion to Deem
25   Admissions Admitted, to Deem Discovery Objections Waived (the “Motion”) came on for
26   hearing at the referenced time and place before the Honorable Scott H. Yun. Appearing on behalf
27   of Plaintiffs was Baruch Cohen. Appearing on behalf of Charles Perry Copeland & Arlene Diane

28   Copeland (“Defendants”) was Bryant Macdonald.
Case 6:13-ap-01443-SY       Doc 112 Filed 03/05/19 Entered 03/05/19 14:31:09                Desc
                              Main Document Page 2 of 10


 1
            The court having considered the Motion, the opposition, the reply, and the oral arguments
 2
     at the hearing, the court rules as follows:
 3
            IT IS ORDERED:
 4          1.      Plaintiffs’ Motion is GRANTED.
 5          2.      Pursuant to Fed.R.Civ.P. 36(a)(3) Plaintiffs’ 85 Requests for Admissions (“RFAs”)
 6                  that were contained in Discovery Demands: First Set of Interrogatories, Requests
 7                  for Production of Documents, & Requests for Admission Propounded by Dr. Bruce
 8                  & Maureen Taber to Charles Perry Copeland that were personally served on

 9                  Defendants on 3-13-2014 at the status conference are deemed ADMITTED.

10          3.      Defendants objections to the 85 RFAs are deemed WAIVED.

11          4.      The following allegations in the Complaint are now deemed ADMITTED:

12    Complaint ¶                           Complaint Allegation Now Admitted

13         6           Defendants formed their companies with the intention of avoiding personal
                       liability for the financial scheme described in the Complaint.
14
          7.1          Defendants commingled personal and corporate funds or other assets of
15
                       COPELAND PROPERTIES EIGHT, LP.
16
          7.1          Defendants commingled personal and corporate funds or other assets of
17                     COPELAND REALTY, INC., n/k/a COPELAND WEALTH MANAGEMENT.

18        7.2          Defendants diverted corporate funds or assets to uses other than the benefit of
                       the corporation or the satisfaction of its obligations and debts regarding
19                     COPELAND PROPERTIES EIGHT, LP.
20        7.2          Defendants diverted corporate funds or assets to uses other than the benefit of
                       the corporation or the satisfaction of its obligations and debts regarding
21
                       COPELAND REALTY, INC., n/k/a COPELAND WEALTH MANAGEMENT.
22
          7.4          Defendants failed to maintain separate and adequate corporate records of
23                     COPELAND PROPERTIES EIGHT, LP.

24        7.4          Defendants failed to maintain separate and adequate corporate records of
                       COPELAND REALTY, INC., n/k/a COPELAND WEALTH MANAGEMENT
25
          7.5          Defendants failed to capitalize properly COPELAND PROPERTIES EIGHT,
26                     LP.
27
          7.5          Defendants failed to capitalize properly COPELAND REALTY, INC., n/k/a
28                     COPELAND WEALTH MANAGEMENT


                                                      2
Case 6:13-ap-01443-SY   Doc 112 Filed 03/05/19 Entered 03/05/19 14:31:09                 Desc
                          Main Document Page 3 of 10


 1
         7.6       Defendants used as a mere shell, instrumentality, or conduit for personal
 2                 business activities COPELAND PROPERTIES EIGHT, LP.

 3       7.6       Defendants used as a mere shell, instrumentality, or conduit for personal
                   business activities COPELAND REALTY, INC., n/k/a COPELAND WEALTH
 4                 MANAGEMENT
 5       7.7       Defendants used as a shield against personal liability or as a subterfuge for
                   illegal transactions COPELAND PROPERTIES EIGHT, LP.
 6

 7       7.7       Defendants used as a shield against personal liability or as a subterfuge for
                   illegal transactions COPELAND REALTY, INC., n/k/a COPELAND
 8                 WEALTH MANAGEMENT

 9        8        Defendant is the alter ego of COPELAND PROPERTIES EIGHT, LP.

10        8        Defendant is alter ego of COPELAND REALTY, INC., n/k/a COPELAND
                   WEALTH MANAGEMENT
11
          11       Plaintiff DR. BRUCE TABER is not a professional investor.
12
          11       Plaintiff DR. BRUCE TABER is not a sophisticated investor and was involved
13
                   in numerous investment transactions before making the investment referred to in
14                 his Complaint

15        13       Plaintiff DR. BRUCE TABER decided to invest in YOUR companies to provide
                   for Plaintiff’s retirement
16
          14       Defendant “advised Plaintiff at any time that only the general partner would be
17                 liable under all circumstances.”
18        15       Defendant represented to Plaintiff that as a limited partner of Copeland Limited
19                 Partnership, Dr. Taber would not have any financial exposure above his initial
                   $319,097.15 investment if any of Copeland Limited Partnership’s investments
20                 lost money; that the only risk Plaintiff was taking in this LLC investment was
                   the amount of money he was investing which was $319,097.15.
21
          15       Plaintiff “was not advised later of his exposure before executing the guaranty.”
22
          16       Defendant required that Plaintiff sign multiple documents to become a limited
23                 partner of Copeland Limited Partnership.
24        16       “Plaintiff was only required to execute a Partnership Agreement and a
25                 Subscription Contract.”

26        17       Defendant represented to Plaintiff that all of these documents were regarding
                   Copeland Limited Partnership, that they were “standard” and that they were
27                 necessary for PLAINTIFF to sign all of them.
28

                                                   3
Case 6:13-ap-01443-SY   Doc 112 Filed 03/05/19 Entered 03/05/19 14:31:09                Desc
                          Main Document Page 4 of 10


 1
          17       Defendant represented to Plaintiff that “the original Partnership Agreement and
 2                 a Subscription Contract as being ‘standard’ documents.”

 3        18       Defendant did not explain the terms of these documents to Plaintiff who did not
                   know that he was agreeing to anything more than becoming a limited partner of
 4                 Copeland Limited Partnership
 5        18       Defendant did not “carefully explain the nature of the Partnership Agreement
                   and a Subscription Contract to Plaintiff.”
 6

 7        19       Defendant did not inform Plaintiff that one of the documents tucked away in the
                   pile of documents to be signed regarding Copeland Limited Partnership, was an
 8                 undated personal guarantee to a loan that Telesis made to Copeland Properties
                   in the amount of $4,256,250.00.
 9
          19       “When the Personal Guaranty was presented to Plaintiff it was not disclosed to
10                 him that he could be responsible personally as a guarantor under certain
                   circumstances.”
11

12        20       Defendant did not inform Plaintiff that Copeland Limited Partnership had
                   borrowed $4,256,250.00 from Telesis when Dr. Taber became a limited partner
13
          21       “Plaintiff was not fully aware of the fact that he had executed a Personal
14                 Guaranty to Telesis.”

15        23       Dr. Taber was shocked and appalled to learn of Defendant CHARLES PERRY
                   COPELAND’s perfidy.
16
          23       Dr Taber only agreed to be a limited partner in Copeland Limited Partnership.
17
          23       Defendant’s deceit and manipulation by inserting a personal guarantee in the
18
                   pile of documents to be signed, Defendant in essence turned Dr. Taber into
19                 Copeland Limited Partnership’s general partner by guaranteeing this
                   $4,256,250.00 loan
20
          23       There was no reason for Dr. Taber, as a limited partner of Copeland Limited
21                 Partnership, to have guaranteed this $4,256,250.00 loan
22        23       If anyone should have given a personal guaranty it should have been Defendant
                   CHARLES PERRY COPELAND, Copeland Limited Partnership’s president
23

24        24       Defendant’s son Don Copeland had solicited Dr. Taber’s investment into
                   Copeland Limited Partnership
25
          26       Plaintiff asked Defendant why Telesis was claiming that Dr. Taber had signed a
26                 personal guarantee of the Loan and was therefore obligated to pay the balance
                   due under the Loan
27

28

                                                  4
Case 6:13-ap-01443-SY   Doc 112 Filed 03/05/19 Entered 03/05/19 14:31:09                 Desc
                          Main Document Page 5 of 10


 1
          26       Dr. Taber indicated that he had never agreed to sign a personal guarantee of any
 2                 Loans in connection with this investment and had no knowledge of having done
                   so.
 3
          26       Defendant admitted that both he and his son Don had not made it clear to Dr.
 4                 Taber that they were having him sign a personal guarantee of the Loan in
                   connection with his investment in Copeland Limited Partnership and that in
 5
                   retrospect, they probably should have made that clear to him
 6
          26       Defendant responded by indicating that he thought that the paperwork Plaintiff
 7                 was being asked by Defendant to sign in connection with this investment was
                   simply the agreements to make the investment in Copeland Limited Partnership
 8
          26       Defendant was aware of that, and apologized for not making it clear to Dr.
 9                 Taber that one of the documents he had Plaintiff sign was a personal guarantee
                   of the Loan
10
          27       When Defendant made the above representations and material omissions, that he
11
                   knew them to be false, fraudulent or deceptive, and made them with the
12                 intention to deceive and defraud Plaintiffs and to induce Plaintiffs to act in
                   reliance thereon
13
          28       At the time the above misrepresentations and material omissions were made,
14                 Plaintiffs were ignorant of their falsity and believed them to be true and did, in
                   fact, rely on such fraudulent representations and omissions as evidenced by the
15                 fact that they placed their money in Defendants’ hands
16
          29       Defendants’ acts to Plaintiffs were undertaken with intent to defraud, were
17                 willful, wanton, malicious and oppressive

18        30       On October 18, 2011, the Securities and Exchange Commission filed a
                   complaint for violations of the federal security laws against Defendants and his
19                 alter egos
20       30.1      The SEC’s complaint against you alleges that YOU violated Section 17(a) of the
                   Securities Act of 1933 (the “securities Act”), 15 U.S.C. § 77q(a), in the offer or
21
                   sale of any security by the use of any means or instruments of transportation or
22                 communication in interstate commerce or by use of the mails, directly or
                   indirectly: (a) to employ any device, scheme, or artifice to defraud; (b) to obtain
23                 money or property by means of any untrue statement of a material fact or any
                   omission of a material fact necessary in order to make the statements made, in
24                 light of the circumstances under which they were made, not misleading; or (c) to
                   engage in any transaction, practice, or course of business which operates or
25
                   would operate as a fraud or deceit upon the purchaser
26
27

28

                                                   5
Case 6:13-ap-01443-SY   Doc 112 Filed 03/05/19 Entered 03/05/19 14:31:09                 Desc
                          Main Document Page 6 of 10


 1
         30.2      The SEC’s complaint against you alleges that Defendant violated directly or
 2                 indirectly, Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange
                   Act”), 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder, 17 C.F.R. §
 3                 240.10b-5, by using any means or instrumentality of interstate commerce, or of
                   the mails, or of any facility of any national securities exchange, in connection
 4                 with the purchase or sale of any security: (a) to employ any device, scheme, or
 5                 artifice to defraud; (b) to make any untrue statement of a material fact or to omit
                   to state a material fact necessary in order to make the statements made, in the
 6                 light of the circumstances under which they were made, not misleading; or (c) to
                   engage in any act, practice, or course of business which operates or would
 7                 operate as a fraud or deceit upon any person
 8       30.3      The SEC’s complaint against Defendant alleges that Defendant violated
                   Sections 206(1) and 206(2) of the Investment Advisers Act of 1940 (“Advisers
 9
                   Act”), 15 U.S.C. §§ 80b-6(1) & 80b-6(2), by the use of the mails or any means
10                 or instrumentalities of interstate commerce: (a) to employ any device, scheme,
                   or artifice to defraud any client or prospective client; or (b) to engage in any
11                 transaction, practice, or course of business which operates as a fraud or deceit
                   upon any client or prospective client
12
         30.4      The SEC’s complaint against Defendant alleges that Defendant shall each pay
13                 disgorgement of ill-gotten gains, prejudgment interest thereon, and a civil
14                 penalty pursuant to Section 20(d) of the Securities Act, 15 U.S.C. § 77t(d),
                   Section 21(d)(3) of the Exchange Act, 15 U.S.C. § 78u(d)(3), and Section
15                 209(e)(1) of the Advisers Act, 15 U.S.C. § 80b-9(e)(1)

16        31       On October 18, 2011, Defendant signed a consent that he will be precluded from
                   ever arguing that he did not violate the federal security laws as alleged in the
17                 SEC’s complaint
18       31.1      Defendant is now permanently restrained and enjoined from violations of
19                 Section 17(a) of the Securities Act of 1933 (the “Securities Act”), 15 U.S.C. §
                   77q(a), Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange
20                 Act”_, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder, 17 C.F.R. §
                   240.10b-5, and Sections 206(1) and 206(2) of the Investment Advisers Act of
21                 1940 (“Advisers Act”), 15 U.S.C. §§ 80-b-6(1) and 80b-6(2).
22       31.2      Defendant agreed that the Court shall order disgorgement of ill-gotten gains,
                   prejudgment interest thereon, and a civil penalty against each Defendants
23
                   pursuant to Section 20(d) of the Securities Act [15 U.S.C. §78u(d)(3) and
24                 Section 209(e)(1) of the Advisers Act [15 U.S.C. § 80b-9(e)(1)]

25

26
27

28

                                                   6
Case 6:13-ap-01443-SY   Doc 112 Filed 03/05/19 Entered 03/05/19 14:31:09                  Desc
                          Main Document Page 7 of 10


 1
         31.3      Defendant further agreed that the amounts of disgorgement and civil penalties
 2                 shall be determined by the Court upon motion of the Commission, and that
                   prejudgment interest shall be calculated from April 1, 2011, based on the rate of
 3                 interest used by the Internal Revenue Service for the underpayment of federal
                   income tax as set forth in 26 U.S.C. § 6621(a)(2). Defendants further agree that,
 4                 in connection with the Commission’s motion for disgorgement and/or civil
 5                 penalties, and at any hearing held on such a motion: (a) Defendants will be
                   precluded from arguing that they did not violate the federal securities laws as
 6                 alleged in the Complaint; (b) Defendants may not challenge the validity of this
                   Consent or the Judgment; (c) solely for the purposes of such motion, the
 7                 allegations of the Complaint shall be accepted as and deemed true by the Court;
                   and 9d) the Court may determine the issues raised in the motion on the basis of
 8                 affidavits, declarations, excerpts of sworn deposition or investigative testimony,
 9                 and documentary evidence, without regard to the standards for summary
                   judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure. In
10                 connection with the Commission’s motion for disgorgement and/or civil
                   penalties, the parties may take discovery, including discovery from appropriate
11                 non-parties
12       31.4      Defendant agreed that he shall not seek or accept, directly or indirectly,
                   reimbursement or indemnification from any source, including but not limited to
13
                   payment made pursuant to any insurance policy, with regard to any civil penalty
14                 amounts that any of the Defendants pay pursuant to the Judgment, regardless of
                   whether such penalty amounts or any part thereof are added to a distribution
15                 fund or otherwise used for the benefit of investors. Defendants further agree that
                   they shall not claim, assert, or apply for a tax deduction or tax credit with regard
16                 to any federal, state, or local tax for any penalty amounts that Defendants pay
                   pursuant to the Judgment, regardless of whether such penalty amounts or any
17
                   part thereof are added to a distribution fund or otherwise used for the benefit of
18                 investors

19        34       Plaintiff discovered that - unbeknownst to Plaintiff at the time - that on April
                   28-29, 2005, Defendant submitted a Commercial Real Estate Loan Application
20                 and a Statement of Financial Affairs to Telesis on behalf of Copeland Properties
                   Eight, LP for a $5,456,250 loan, and forged Plaintiff’s name on said documents
21
                   as the applicant, and disclosed Plaintiff’s personal and private and confidential
22                 financial information and Plaintiff’s California driver’s license in said
                   documents
23
          34       Plaintiff did not authorize the April 28-29, 2005 Commercial Real Estate Loan
24                 Application and a Statement of Financial Affairs documents to be sent to Telesis
25        34       Defendant did not inform Plaintiff of the April 28-29, 2005 Commercial Real
                   Estate Loan Application and a Statement of Financial Affairs documents to be
26                 sent to Telesis
27

28

                                                   7
Case 6:13-ap-01443-SY   Doc 112 Filed 03/05/19 Entered 03/05/19 14:31:09                 Desc
                          Main Document Page 8 of 10


 1
          34       Plaintiff did not authorize Defendant to send the April 28-29, 2005 Commercial
 2                 Real Estate Loan Application and a Statement of Financial Affairs documents to
                   Telesis
 3
          35       Plaintiff further discovered that - unbeknownst to Plaintiff at the time - on May
 4                 6, 2005, Defendant faxed to Telesis, Plaintiff’s personal and private and
                   confidential financial information (including Plaintiff’s Charles Schwab
 5
                   statements of account) again
 6
          35       Plaintiff did not authorize Defendant to send Telesis the May 6, 2005 fax
 7                 containing Plaintiff’s personal and private and confidential financial information

 8        35       Defendant transmitted the May 6, 2005 fax containing Plaintiff’s personal and
                   private and confidential financial information to Telesis “as required by Telesis
 9                 Bank
10        36       Plaintiff further discovered that - unbeknownst to Plaintiff at the time - on May
                   6, 2005, Defendant faxed to Telesis, a new Loan Summary identifying Plaintiff
11
                   as the “guarantor” containing Plaintiff’s personal and private and confidential
12                 financial information

13        36       Plaintiff did not authorize Defendant to send Telesis the May 6, 2005, fax
                   containing a new Loan Summary identifying Plaintiff as the “guarantor”
14                 containing Plaintiff’s personal and private and confidential financial information
15        36       Defendant sent Telesis the May 6, 2005, fax containing a new Loan Summary
                   identifying Plaintiff as the “guarantor” containing Plaintiff’s personal and
16
                   private and confidential financial information, “but did not have the consent of
17                 the Plaintiff.”

18        37       Plaintiff further discovered that - unbeknownst to Plaintiff at the time - on June
                   8, 2005, Defendant faxed to Telesis, proof of Plaintiffs’ “brokerage statements
19                 to support guarantor’s claimed liquid assets” containing Plaintiff’s personal and
                   private and confidential financial information (including Plaintiff’s Charles
20                 Schwab statements of account) again
21
          37       Plaintiff did not authorize Defendant to send Telesis the June 8, 2005, YOU
22                 faxed to Telesis, proof of Plaintiffs’ “brokerage statements to support
                   guarantor’s claimed liquid assets” containing Plaintiff’s personal and private
23                 and confidential financial information (including Plaintiff’s Charles Schwab
                   statements of account) again
24
          37       Defendant sent Telesis the June 8, 2005, YOU faxed to Telesis, proof of
25                 Plaintiffs’ “brokerage statements to support guarantor’s claimed liquid assets”
26                 containing Plaintiff’s personal and private and confidential financial information
                   (including Plaintiff’s Charles Schwab statements of account), “but did not have
27                 the consent of the Plaintiff.”

28

                                                   8
Case 6:13-ap-01443-SY   Doc 112 Filed 03/05/19 Entered 03/05/19 14:31:09                  Desc
                          Main Document Page 9 of 10


 1
          38       Plaintiff further discovered that - unbeknownst to Plaintiff at the time - on June
 2                 9, 2005, Defendant faxed to Telesis, a new Loan Summary identifying Plaintiff
                   as the “guarantor” of a loan for $4,426,000.00 containing Plaintiff’s personal
 3                 and private and confidential financial information.
 4        38       Plaintiff did not authorize Defendant to send Telesis the June 9, 2005 fax to
                   Telesis, containing a new Loan Summary identifying Plaintiff as the “guarantor”
 5
                   of a loan for $4,426,000.00 containing Plaintiff’s personal and private and
 6                 confidential financial information.

 7        38       Defendant sent Telesis the June 8, 2005, YOU faxed to Telesis, June 9, 2005 fax
                   to Telesis, containing a new Loan Summary identifying Plaintiff as the
 8                 “guarantor” of a loan for $4,426,000.00 containing Plaintiff’s personal and
                   private and confidential financial information, “but did not have the consent of
 9                 the Plaintiff.”
10        39       Plaintiff further discovered that - unbeknownst to Plaintiff at the time - on June
11                 10, 2005, Defendant faxed to Telesis, a new Loan Summary identifying Plaintiff
                   as the “guarantor” of a loan for $4,258,250.00 containing Plaintiff’s personal
12                 and private and confidential financial information

13        39       Plaintiff did not authorize Defendant to send to Telesis the June 10, 2005,
                   Defendant faxed to Telesis, a new Loan Summary identifying Plaintiff as the
14                 “guarantor” of a loan for $4,258,250.00 containing Plaintiff’s personal and
                   private and confidential financial
15

16        39       Defendant sent Telesis the June 8, 2005, Defendant faxed to Telesis the June 10,
                   2005, fax to Telesis, containing a new Loan Summary identifying Plaintiff as
17                 the “guarantor” of a loan for $4,258,250.00 containing Plaintiff’s personal and
                   private and confidential financial, “but did not have the consent of the Plaintiff.”
18
          42       As a result of Defendant’s actions and omissions identified herein, Defendant
19                 has received a benefit from Plaintiffs in excess of $4,256,250.00.
20        42       Plaintiff has been damaged in the sum of $4,256,250.00
21
          43       As a result of Defendant’s actions/omissions, the Plaintiffs have accordingly
22                 been damaged by Defendant in an amount in excess of $4,256,250.00, plus
                   interest, costs and attorneys’ fees which continue to accrue.
23
          43       Plaintiff has been damaged in the sum of $4,256,250.00
24
          46       Defendant undertook the fraudulent actions/omissions described herein against
25                 Plaintiffs while acting in a fiduciary capacity for the Plaintiffs
26        46       The fraudulent actions/omissions described herein against Plaintiffs were
                   undertaken in furtherance of a fraudulent financial scheme to permanently
27
                   deprive the Plaintiffs and others of their money
28

                                                   9
Case 6:13-ap-01443-SY       Doc 112 Filed 03/05/19 Entered 03/05/19 14:31:09                  Desc
                             Main Document Page 10 of 10


 1
           51          Defendants’ actions/omissions described herein against Plaintiffs reflects willful
 2                     and malicious injury by the debtor to another entity or the property of another
                       entity
 3
           57          Defendants’ actions/omissions described herein against Plaintiffs reflects the
 4                     violation of any of the Federal securities laws (as that term is defined in section
                       3(a)(47) of the Securities Exchange Act of 1934), any of the State securities
 5
                       laws, or any regulation or order issued under such Federal or State securities
 6                     laws; or (ii) common law fraud, deceit, or manipulation in connection with the
                       purchase or sale of any security; and (B) results, before, on, or after the date on
 7                     which the petition was filed, from (i) any judgment, order, consent order, or
                       decree entered in any Federal or State judicial or administrative proceeding; (ii)
 8                     any settlement agreement entered into by the debtor; or (iii) any court or
                       administrative order for any damages, fine, penalty, citation, restitutionary
 9
                       payment, disgorgement payment, attorney fee, cost, or other payment owed by
10                     the debtor

11         59          Defendants’ actions/omissions described herein against Plaintiffs reflects more
                       unfair, unlawful or fraudulent business practices
12

13

14           IT IS SO ORDERED.
                                                      ###
15

16

17

18

19

20
21

22

23

24

25
     Date: March 5, 2019
26
27

28

                                                      10
